UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
SIMON GREENSTONE PANATIER, PC
Leah C. Kagan, Esq.
1201 Elm Street, Suite 3400
Dallas, TX 75270
Email: LKagan@sgpblaw.com
(214) 276-7680
(214) 276-7699
Attorneys for Plaintiffs

 SZAFERMAN, LAKIND,
  BLUMSTEIN & BLADER, P.C.
 Arnold C. Lakind, Esq.
 Robert E. Lytle, Esq.
 101 Grovers Mill Road, Suite 200
 Lawrenceville, N.J. 08648                             Case No. 19-01403-KCF
 Email: ALakind@szaferman.com
         RLytle@szaferman.com                          Lead Case No: 19-10289-LSS
 Telephone: (609) 275-0400
 Fax: (609) 275-4511                                   Chapter 11
r---~~--------------------------~
 InRe:
 Imerys Talc America, Inc.                             Hearing Date: June 18, 2019
~~~--~~--~------------------~
 APRIL DEJESUS and EDWIN DEJESUS,
                                                       Judge: Hon. Kathryn C. Ferguson,
                       Plaintiffs,                     Chief Judge

              v.

BRENNTAG NORTH AMERICA, INC. (sued
individually and as successor-in-interest to MINERAL
PIGMENT SOLUTIONS, INC. and as successor-in-                   CERTIFICATION
interest to WHITTAKER CLARK & DANIELS,                          OF SERVICE
INC.);

BRENNTAG SPECIALTIES, INC. f/kla MINERAL
PIGMENT SOLUTIONS, INC. (sued individually and
as successor-in-interest to WHITTAKER CLARK &
DANIELS, INC.);

COTY, INC. and its subsidiary NOXELL
CORPORATION, for its CoverGirl brand of products;

CYPRUS AMAX MINERALS COMPANY (sued
individually, doing business as, and as successor to
AMERICAN TALC COMPANY, METROPOLITAN


2967583.1
TALC CO. INC. and CHARLES MATHIEU INC. and
SIERRA TALC COMPANY and UNITED TALC
COMPANY);

IMERYS TALC AMERICA, INC. (sued
individually and as successor-in-interest to LUZENAC
AMERICA, INC. successor-in-interest to CYPRUS
INDUSTRIAL MINERALS COMPANY and
WINDSOR MINERALS, INC. and
METROPOLITAN TALC CO. INC.);

JOHNSON & JOHNSON;

JOHNSON & JOHNSON CONSUMER INC., a
subsidiary of JOHNSON & JOHNSON;

NEW RUE21 LLC;

NOXELL CORPORATION f/k/a NOXZEMA
CHEMICAL COMPANY, for its CoverGirl brand of
products, a subsidiary of COTY INC.;

THE PROCTER & GAMBLE COMPANY (sued
individually and as successor-in-interest to
NOXZEMA CHEMICAL COMPANY and its
CoverGirl brand of products);

RUE21, INC.;

WHITTAKER CLARK & DANIELS, INC.;

JOHN DOE CORPORATIONS 1-50 (fictitious);

ENCHANTE ACCESSORIES INC.,
                 Defendants.


John W. Kane, being of full age, hereby certifies:

            1.   I am a Senior Paralegal for the law firm of Szaferman, Lakind, Blumstein &

Blader, P.C., co-counsel for Plaintiffs in the above-captioned matter.


        2.       On May 21, 2019, I electronically filed a Motion to Remand, Order to Remand,

Certification of Leah Kagan and Supporting Brief.


2967583.1
        3.     Attorney for Defendant Johnson and Johnson, who removed this matter, is listed

on the CM/ECF website as receiving a copy of all electronic filings in this matter and has thus

been served contemporaneous with the filing of the documents listed in number 2 above.


        4.     On May 21, 2019, I sent via email one copy of the documents listed in number

two above to all counsel on the attached list.


        I certify that the foregoing statements are true. I am aware that if any of the foregoing

statements made by me are willfully false, I am subject to punishment.




Dated: 5/21/2019




2967583.1
   APRIL DEJESUS and EDWIN DEJESUS v. BRENNTAG NORTH AMERICA, INC. (sued
  individually and as successor-in-interest to MINERAL PIGMENT SOLUTIONS, INC. and as
            successor-in-interest to WHITTAKER CLARK & DANIELS, INC.), et al

                                DOCKET NO. MID-L- 6247 -18AS

                                  COUNSEL MAILING LIST
LAST UPDATED: 5.6.19
ATTORNEY:REL                            Our File: 84237.1
Robert E. Lytle, Esq.                               Linda Dobbins, Esq.
Szaferman, Lakind, Blumstein & Blader P.C.          Rawle & Henderson LLP
101 Grovers Mill Road, Suite 200                    Widener Building
Lawrenceville, NJ 08648                             One South Penn Square
rlytle@szaferman.com                                1339 Chestnut Street, 16th Floor
Ph:609-275-0400                                     Philadelphia, P A 19107
Fx:609-275-4511                                     Ph: 215-575-4200
*Counsel for Plaintiffs*                            Fx: 215-563-2583
                                                    ldobbins@rawle.com
Leah Kagan, Esq.                                    jmcmeekin@rawle.com
Simon Greenstone Panatier, PC                       NJAsbestos@rawle.com
1201 Elm Street, Suite 3400                         Counsel for Cyprus Amax Minerals
Dallas, TX 75270                                    Company; and Imerys Talc America, Inc.
lkagan@sgpblaw.com
Ph: 214-276-7680
Fx: 214-276-7699                                    John C. Garde, Esq.
*Co-Counsel for Plaintiffs*                         McCarter & English
                                                    Four Gateway Center
Ronald E. Hurst, Esquire                            100 Mulberry Street
Albert L. Piccerilli, Esquire                       Newark, New Jersey 07102
Montgomery McCracken Walker & Rhoads LLP            Ph: 973-622-4444
457 Haddonfield Road, Suite 600                     Fax: 973-624-7070
Cherry Hill, NJ 08002-2220                          jgarde@mccarter.com
Ph: 856-488-7700                                    njasbestos@mccarter.com
Fx: 215-731-3636                                    NJTALC@mccartcr.com
apiccerilli@mmwr.com                                Counsel for Johnson & Johnson;
rhurst@mmwr.com                                     Johnson & Johnson Consumer, Inc.
mmwr asbestos@mmwr.com
Counsel for Brenntag North America, Inc.;           Vincent Lodato, Esq.
Brenntag Specialties, Inc.                          Beth Rose, Esq.
                                                    Sills Cummis & Gross
Donna duBeth Gardiner                               The Legal Center
McElroy Deutsch Mulvaney & Carpenter, LLP           One Riverfront Plaza
1300 Mount Kemble Avenue                            Newark, NJ 07102
P.O. Box 2075                                       Ph: 973-643-7000
Morristown, NJ 07962-2075                           Fx: 973-643-6500
Ph: 973-993-8100                                    brose@sillscummis. com
Fx: 973-425-0161                                    vlodato@sillsctm1mis.com
dgardiner@mdmc-law.com                              Counsel for Rue21, LLC; New Rue21; and
Asbestos-NJ(q)mdmc-law.com                          Enchante Accessories, Inc.
Counsel for Coty, Inc.

John C. McMeekin II, Esq.
        nn1?7n 1
H. Lockwood Miller, Esq.
Goldberg Segalla, LLP
1037 Raymond Blvd., Suite 1010
Newark, NJ 07102
Ph: 973-681-7012
Fx: 973-681-7101
njasbestosgroup@.goldbergsegalla.com
hmiller@goldbergsegalla.com
etorres@goldbergsegalla.com
Counsel for The Procter & Gamble Co., and
Noxen Corporation

Pooja R. Patel, Esq.
Charles M. McGivney, Esq.
Joel Clark, Esq.
McGivney, Kluger & Cook, P.C.
18 Columbia Turnpike, 3rd Floor
Florham Park, New Jersey 07932
Ph: 973-822-1110
Fx: 973-822-1116
MKNJAsbestos@mkclaw. us. com
jclark@mkclaw. us. com
 cmcgivney@mkclmv. us. com
ppatel@mkclaw. us. com
 Counsel for Whittaker Clark & Daniels, Inc.




        2801270.1
